Exhibit 10.24

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the "Second Amendment to
Employment Agreement") is entered into this 23rd day of December 2015
(retroactive to January 1, 2015) by and between First Trinity Financial
Corporation, an Oklahoma corporation (the "Company"), and Jeffrey J. Wood
("Employee").

 

The Company and Employee entered into an Employment Agreement dated December 8,
2011 (retroactive to August 1, 2011) (the “Employment Agreement”) which contains
the terms and conditions of the Company's employment of the Employee.  The
Company and Employee entered into the First Amendment to Employment Agreement
dated April 9, 2013 (retroactive to January 1, 2013) (the “First Amendment to
Employment Agreement”) which contains the terms and conditions of the Company's
employment of the Employee.  The Company and Employee now desire to amend and
correct certain provisions of the First Amendment to Employment Agreement and
Employment Agreement.

 

The Employment Agreement, First Amendment to Employment Agreement and Second
Amendment to Employment Agreement may be amended by the Company and Employee in
accordance with section 11(a) of the Employment Agreement upon the mutual
consent of the Company and Employee.

 

NOW, THEREFORE, in consideration of the following promises and mutual covenants,
and intending to be legally bound, the parties agree as follows:

 

Except as otherwise specifically provided in this Second Amendment to Employee
Agreement, the capitalized terms used in this Second Amendment to Employment
Agreement, defined in the First Amendment to Employment Agreement and further
defined in the Employment Agreement shall have the same meanings as provided in
the Employment Agreement.

 

3. Amendment of Section 3(a), Compensation of the Employment Agreement

 

Section 3A, Compensation of the Employment Agreement are amended and corrected
by deleting the terms of Section 3(a) Compensation of the Employment Agreement
in its entirety and substituting the following in their place, reading in the
entirety as follows: 

 

(a) Base Salary - As compensation for all services rendered by the employee
under this agreement, Company will pay Employee a base salary of $ 20,000 per
month (retroactive to January 1, 2015), payable periodically, in substantially
equal amounts, but no less often than semi-monthly in accordance with company’s
payroll practices from time to time in effect.

 

EFFECT OF AMENDMENTS ON EMPLOYMENT AGREEMENT

 

All provisions of the Second Amendment to Employment Agreement shall be deemed
to be incorporated in, and made part of, the First Amendment to Employment
Agreement and Employment Agreement, as amended and supplemented by this Second
Amendment to the Employment Agreement, shall be read, taken, and construed as
one and the same agreement.  Other than as expressly set forth herein, this
Second Amendment to the Employment Agreement shall not constitute a consent or
waiver to or modification of any term or condition of the First Amendment to
Employment Agreement and Employment Agreement.  Subject to the express
modifications made by this Second Amendment to Employment Agreement and the
First Amendment to Employment Agreement, all terms, provisions, covenants,
representations, warranties, agreements, and conditions contained in the
Employment Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Second Amendment to the
Employment Agreement to be signed by the Chairman of the Company and Employee
has executed this Second Amendment to Employment Agreement, both as of the day
and year first written below.

 

 

Executed this 23rd day of December 2015.

 

 
 

--------------------------------------------------------------------------------

 

 

First Trinity Financial Corporation

 

  

By:

/s/ Gregg E. Zahn

 

 

 

 

Gregg E. Zahn

 

President and Chief Executive Officer

 

  

 

Employee

 

  

By:

/s/ Jeffrey J. Wood

 

 

 

 

Jeffrey J. Wood

 

Secretary, Treasurer and Chief Financial Officer

 

 

 

 